UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1796


RAYMOND ALLAN DENK,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 17, 2010          Decided:   November 30, 2010


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Raymond Allan Denk, Petitioner Pro Se.   Daniel Eric Goldman,
Senior Litigation Counsel, Eric Warren Marsteller, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Raymond Allan Denk, a native and citizen of Canada,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)    dismissing   his     appeal    from     the   immigration

judge’s decisions finding him removable as an aggravated felon,

finding him statutorily ineligible for adjustment of status, and

ordering his removal to Canada.            We have reviewed the record and

the   Board’s   order   and   deny   the    petition     for    review    for   the

reasons stated by the Board.               In re: Denk (B.I.A. June 11,

2010).     We dispense with oral argument because the facts and

legal    contentions    are   adequately     presented     in    the     materials

before    the   court   and   argument     would   not   aid    the    decisional

process.

                                                                PETITION DENIED




                                      2